DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Applicant’s amendments and arguments thereto have overcome the rejections of record and amended the scope of the claims to that corresponding to kappa light chain-binding polypeptides comprising a mutated domain 3 of Peptostreptococcus Protein L, which confers or would be reasonably expected to confer improved alkaline stability compared to non-mutated domain 3 of Peptostreptococcus Protein L, based on the test data of record.  Thus, the claimed subject matter was not found to be reasonably taught or suggested by the prior art of record.
Falling within the scope of the amended claims, it was previously noted that the following eight (8) kappa light chain-binding polypeptides comprising a mutated domain 3 of Peptostreptococcus Protein L had improved alkaline stability over the latter:  Elected peptide SEQ ID NO: 7 along with those of peptide SEQ ID NOS: 8, 9, and 11 were not found reasonably taught or suggested by the prior art of record and the filing/approval of the terminal disclaimer over related family member U.S. Patent No. 10,208,092 (see e.g. claims 1-2, which issued these four peptides) is acknowledged.  Additionally, peptide SEQ ID NOS: 15-18 were not found reasonably taught or suggested by the prior art of record and the filing/approval of the terminal disclaimer over related family member U.S. Patent No. 10,208,091 (see e.g. claim 1, which issued these four peptides) is acknowledged.  As well as peptide SEQ ID NO: 14 per the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer(s)
The terminal disclaimer filed on 7/29/20 and 8/4/20 respectively disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,208,092 and U.S. Patent No. 10,208,091 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions - Withdrawn
Amended claims 1, 2, 11, 13 and 14 are directed to an allowable product. Pursuant to rejoinder procedure, additional product scope comprising the scope of the amended claims, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/21/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654